



Exhibit 10.38




AMENDMENT TO STOCKHOLDERS’ AGREEMENT
This AMENDMENT TO STOCKHOLDERS’ AGREEMENT, dated as of February 24, 2020 (this
“Amendment”), by and among the Depository, Hamilton Beach Brands Holding
Company, a Delaware corporation (the “Corporation”), the new Participating
Stockholder identified on the signature pages hereto (the “New Participating
Stockholder”) and the Participating Stockholders under the Stockholders’
Agreement, dated as of September 29, 2017, as amended (the “Stockholders’
Agreement”), by and among the Depository, the Corporation and the Participating
Stockholders. Capitalized terms defined in the Stockholders’ Agreement are used
herein as so defined.
This Amendment sets forth the terms and conditions on which the New
Participating Stockholder will join in and become a party to the Stockholders’
Agreement.
Pursuant to Section 8 of the Stockholders’ Agreement, prior to the acquisition
of Class B Common Stock by a Permitted Transferee, the Stockholders’ Agreement
may be amended to add a Permitted Transferee as a Participating Stockholder by a
writing signed by the Signatories, the Corporation and such Permitted
Transferee.
In consideration of the mutual promises hereinafter set forth and other good and
valuable consideration had and received, the parties hereto agree as follows:
Representations and Warranties. The New Participating Stockholder represents and
warrants to the other Participating Stockholders and the Corporation as follows:
The New Participating Stockholder is the beneficial owner of, or simultaneously
with the execution hereof will acquire and be deemed to be the beneficial owner
of, the shares of Class B Common Stock identified below such New Participating
Stockholder’s name on the signature pages hereto (except as otherwise described
thereon), and except as otherwise described thereon such New Participating
Stockholder does not own of record or beneficially or have any interest in any
other shares of Class B Common Stock or any options to purchase or rights to
subscribe or otherwise acquire any other shares of Class B Common Stock other
than pursuant to the Stockholders’ Agreement;
The New Participating Stockholder has the right, power and authority to execute
and deliver this Amendment and to perform such New Participating Stockholder’s
obligations hereunder and under the Stockholders’ Agreement; if this Amendment
is being executed by a trustee on behalf of a trust, such trustee has full
right, power and authority to enter into this Amendment on behalf of the trust
and to bind the trust and its beneficiaries to the terms hereof; if this
Amendment is being executed on behalf of a Participating Stockholder
Organization, the person executing this Amendment is a duly authorized
representative of such Participating Stockholder Organization with full right,
power and authority to execute and deliver this Amendment on behalf of such
Participating Stockholder Organization and to bind such Participating
Stockholder Organization to the terms hereof; the execution, delivery and
performance of this Amendment by such New Participating Stockholder will not
constitute a violation of, conflict with or result in a default under (i) any
contract, understanding or arrangement to which such New Participating
Stockholder is a party or by which such New Participating Stockholder is bound
or require the consent of any other person or any party pursuant thereto; (ii)
any organizational, charter or other governance documents (including, without
limitation, any partnership agreement, certificate of incorporation, or bylaws)
of the New Participating Stockholder, (iii) any judgment, decree or order





--------------------------------------------------------------------------------





applicable to such New Participating Stockholder; or (iv) any law, rule or
regulation of any governmental body;
This Amendment and the Stockholders’ Agreement constitute legal, valid and
binding agreements on the part of such New Participating Stockholder; the shares
of Class B Common Stock owned beneficially by such New Participating Stockholder
are fully paid and non-assessable; and
The shares of Class B Common Stock owned beneficially by the New Participating
Stockholder are now held by the New Participating Stockholder, free and clear of
all adverse claims, liens, encumbrances and security interests (except as
created by the Stockholders’ Agreement and any Amendments thereto, including
this Amendment, and the Restated Certificate).
Address for Notices. The address for all notices to each New Participating
Stockholder provided pursuant to the Stockholders’ Agreement shall be the
address set forth below such New Participating Stockholder’s name on the
signature pages hereto, or to such other address as such New Participating
Stockholder may specify to the Depository.
Agreement to be Bound by Stockholders’ Agreement. The New Participating
Stockholder agrees to be bound by all of the terms and provisions of the
Stockholders’ Agreement applicable to Participating Stockholders.
Beneficiaries. The New Participating Stockholder acknowledges that the
Corporation and each Participating Stockholder is a beneficiary of this
Amendment.
Amendment of Stockholders’ Agreement. The Stockholders’ Agreement is hereby
amended to add the New Participating Stockholder as a Participating Stockholder.
Signature of Amendment by Trusts, Minors and Incompetents.
In order for a trust exclusively (as defined in Section 1.11 of the
Stockholders’ Agreement) for the benefit of a Family Member or Members to be
considered a Participating Stockholder:
the trustee and all adult beneficiaries of such trusts having a current trust
interest (as well as all Charitable Organization beneficiaries having a current
trust interest) shall have previously signed the Stockholders’ Agreement or
shall sign this Amendment as a Participating Stockholder;
the trustee and a parent or legal guardian, for trusts with minor beneficiaries
having a current trust interest, shall sign this Amendment on behalf of any such
minor beneficiaries; or
the trustee and legal guardian, if any, for trusts with incompetent
beneficiaries having a current trust interest, shall sign this Amendment on
behalf of any such incompetent beneficiaries.
If, at any time, any trust shall have an adult beneficiary (and such beneficiary
is not incompetent) having a current trust interest or an ascertainable
Charitable Organization beneficiary having a current trust interest and if such
beneficiary has not previously signed the Stockholders’ Agreement, then if such
beneficiary shall fail or be unable to sign this Amendment for a period of 30
calendar days following notification to such beneficiary of the terms of this
Amendment and the Stockholders’ Agreement by the Depository and following
signature of this Amendment by the trustee, the trust shall thereupon cease to
be a Participating Stockholder and Section 3.2 of the Stockholders’ Agreement
shall then apply as if the shares of Class B Common Stock held by the trust were
then to be converted. The





--------------------------------------------------------------------------------





donor of a trust that is revocable by the donor alone, during the lifetime of
such donor, shall be considered the only beneficiary thereof so long as such
trust is so revocable.
In the case of Class B Common Stock held by a custodian under the Uniform
Transfers to Minors Act (or the practical equivalent thereof) for the benefit of
a minor Family Member, the custodian shall sign this Amendment on behalf of such
minor if such minor is to be considered a Participating Stockholder.
In the case of Class B Common Stock held in the name of a minor Family Member, a
parent or legal guardian of such minor shall sign this Amendment on behalf of
such minor if such minor is to be considered a Participating Stockholder.
In the case of Class B Common Stock held in the name of an incompetent Family
Member, the legal guardian of such incompetent shall sign this Amendment on
behalf of such incompetent if such incompetent is to be considered a
Participating Stockholder.
When a minor described in Section 6(c) or(d) reaches the age of majority, or an
incompetent described in Section 6(e) is no longer impaired by such disability
and has reached the age of majority, such Family Member shall execute and
deliver an Amendment which has been executed and delivered by the Participating
Stockholders (or their attorney-in-fact), the Corporation and the Depository. If
such Family Member shall fail or be unable to sign such Amendment for a period
of 30 calendar days following notification to such Family Member of the terms of
the Stockholders’ Agreement by the Depository, such Family Member shall
thereupon cease to be a Participating Stockholder and Section 3.2 of the
Stockholders’ Agreement shall then apply as if the shares of Class B Common
Stock were then to be converted.
Power of Attorney. The undersigned New Participating Stockholder hereby
constitutes and appoints Alfred M. Rankin, Jr., Eric Orsic, Thomas J. Murphy,
Dana B. Sykes, Andrew C. Thomas, Derek R. Redmond and each of them, as the true
and lawful attorney or attorneys-in-fact, with full power of substitution and
resubstitution, for the undersigned and in the name, place and stead of the
undersigned, in any and all capacities to:
execute any and all statements under Section 13 or Section 16 of the Securities
Exchange Act of 1934 of beneficial ownership of shares of Class B Common Stock
subject to the Stockholders’ Agreement as amended by this Amendment, including
all statements on Schedule 13D and all amendments thereto, all joint filing
agreements pursuant to Rule 13d-l(k) under such Exchange Act in connection with
such statements, all initial statements of beneficial ownership on Form 3 and
any and all other documents to be filed with the Securities and Exchange
Commission, and to file the same, with all exhibits thereto, and all other
documents in connection therewith, with the Securities and Exchange Commission,
and
execute and deliver any and all Amendments whereby a Family Member, Charitable
Organization or Participating Stockholder Organization becomes a Participating
Stockholder or any other amendment to the Stockholders’ Agreement in accordance
with Section 8 of the Stockholders’ Agreement, other than those amendments that
(i) extend the term of the Stockholders’ Agreement or (ii) amend Section 2, 3, 4
or 8 of the Stockholders’ Agreement, thereby granting to said attorney or
attorneys-in-fact, and each of them, full power and authority to do so and to
perform each and every act and thing requisite and necessary to be done in and
about the premises, as fully to all intents and purposes as the undersigned
might or could do in person, hereby ratifying and confirming all that said
attorney or attorneys-in-fact or any of them, or their substitutes or
resubstitutes, may lawfully do or cause to be done by virtue of this





--------------------------------------------------------------------------------





Section 7. The grant of this power of attorney shall not be affected by any
disability of such undersigned New Participating Stockholder. If applicable law
requires additional or substituted language or formalities (including witnesses
or acknowledgments) in order to validate the power of attorney intended to be
granted by this Section 7, each New Participating Stockholder agrees to execute
and deliver such additional instruments and to take such further acts as may be
necessary to validate such power of attorney.
Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument, without production of the others.
IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.
Elisabeth Marshall Rankin Main Trust u/a/d
December 30, 2015, as amended




By: /s/ Roger F. Rankin        
Roger F. Rankin
(a new Participating Stockholder)




Address:    1449 Carpenter Road
Gates Mills, OH 44040
        
Number of Shares of
Class B Common Stock
 
Certificate No.






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.
Paige J. Rankin


/s/ Claiborne R. Rankin, Jr.    
By: Claiborne R. Rankin, Jr., as Custodian
(a new Participating Stockholder)


Address:    103 Marion Avenue,
Lake Forest, IL 60045
Number of Shares of
Class B Common Stock
 
Certificate No.










--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Participating Stockholder, the Participating
Stockholders, the Corporation and the Depository have executed this Amendment or
caused this Amendment to be executed in their respective names, all as of the
date and year first above written.
Trust FBO Paige J. Rankin U/T/A Vested Trusts for Children of Claiborne R.
Rankin, Jr. dated August 26, 2016


/s/ Claiborne R. Rankin, Jr.    
By: Claiborne R. Rankin, Jr., Trustee
(a new Participating Stockholder)


Address:    103 Marion Avenue,
Lake Forest, IL 60045
Number of Shares of
Class B Common Stock
 
Certificate No.








--------------------------------------------------------------------------------









HAMILTON BEACH BRANDS HOLDING COMPANY, as Depository


By: /s/ Dana B. Sykes    
Dana B. Sykes
Senior Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------







HAMILTON BEACH BRANDS HOLDING COMPANY


By: /s/ Dana B. Sykes    
Dana B. Sykes
Senior Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------







THE PARTICIPATING STOCKHOLDERS listed in Annex A attached hereto and
incorporated herein by this reference


By: /s/ Derek R. Redmond    
Derek R. Redmond, attorney in fact for the
Participating Stockholders





--------------------------------------------------------------------------------







Annex A
PARTICIPATING STOCKHOLDERS
1.    Clara L. T. Rankin
2.    Alfred M. Rankin, Jr.
3.    Victoire G. Rankin
4.    Helen Rankin Butler (f/k/a Helen P. Rankin)
5.    Clara T. Rankin Williams (f/k/a Clara T. Rankin)
6.    Thomas T. Rankin
7.    Matthew M. Rankin
8.    James T. Rankin
9.    Claiborne R. Rankin
10.    Chloe O. Rankin
11.    Chloe R. Seelbach (f/k/a Chloe E. Rankin)
12.    Claiborne R. Rankin, Jr.
13.    Roger F. Rankin
14.    Bruce T. Rankin
15.    Martha S. Kelly
16.    Susan Sichel
17.    Jennifer T. Jerome
18.    Caroline T. Ruschell
19.    David F. Taplin
20.    Beatrice B. Taplin
21.    Theodore D. Taplin
22.    Britton T. Taplin
23.    Frank F. Taplin
24.    Rankin Management, Inc.





--------------------------------------------------------------------------------





25.    Rankin Associates I, L.P. (f/k/a CTR Family Associates, L.P.)
26.
The Trust created under the Agreement, dated December 28, 1976, between National
City Bank, as trustee, and Clara L.T. Rankin, for the benefit of grandchildren

27.
The Trust created under the Agreement, dated July 20, 2000, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
Rankin, for the benefit of Clara T. Rankin

28.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Alfred M. Rankin, Jr., as trustee,
and Alfred M. Rankin, Jr., for the benefit of Alfred M. Rankin, Jr.

29.
The Trust created under the Agreement, dated September 28, 2000, as
supplemented, amended and restated, between Victoire G. Rankin, as trustee, and
Victoire G. Rankin, for the benefit of Victoire G. Rankin

30.
The Trust created under the Agreement, dated December 29, 1967, as supplemented,
amended and restated, between Thomas T. Rankin, as trustee, and Thomas T.
Rankin, creating a trust for the benefit of Thomas T. Rankin

31.
The Trust created under the Agreement, dated June 22, 1971, as supplemented,
amended and restated, between Claiborne R. Rankin, as trustee, and Claiborne R.
Rankin, creating a trust for the benefit of Claiborne R. Rankin

32.
The Trust created under the Agreement, dated September 11, 1973, as
supplemented, amended and restated, between Roger F. Rankin, as trustee, and
Roger F. Rankin, creating a trust for the benefit of Roger F. Rankin

33.
The Trust created under the Agreement, dated September 28, 2000, between Alfred
M. Rankin, Jr., as trustee, and Bruce T. Rankin, for the benefit of Bruce T.
Rankin

34.
The Trust created under the Agreement, dated October 15, 1975, between National
City Bank, as trustee, and Theodore D. Taplin, for the benefit of Theodore D.
Taplin

35.
The Trust created under the Agreement, dated December 30, 1977, as supplemented,
amended and restated, between National City Bank, as trustee, and Britton T.
Taplin for the benefit of Britton T. Taplin

36.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Clara T.
(Rankin) Williams for the benefit of Clara T. (Rankin) Williams

37.
The Trust created under the Agreement, dated December 29, 1989, as supplemented,
amended and restated, between Alfred M. Rankin, Jr., as trustee, and Helen P.
(Rankin) Butler for the benefit of Helen P. (Rankin) Butler

38.
Corbin Rankin

39.
Alison A. Rankin






--------------------------------------------------------------------------------





40.
National City Bank as agent under the Agreement, dated July 16, 1969, with
Margaret E. Taplin

41.
Alison A. Rankin, as trustee fbo A. Farnham Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

42.
Alison A. Rankin, as trustee fbo Elisabeth M. Rankin under Irrevocable Trust No.
1, dated December 18, 1997, with Roger Rankin, Grantor

43.
Rankin Associates II, L.P.

44.
John C. Butler, Jr.

45.
Clara Rankin Butler

46.
The Trust created under the Agreement, dated July 24, 1998, as amended, between
Frank F. Taplin, as trustee, and Frank F. Taplin, for the benefit of Frank F.
Taplin

47.
David B. H. Williams

48.
Griffin B. Butler (by John C. Butler, Jr. as Custodian)

49.
The Claiborne R. Rankin, Jr. Revocable Trust dated August 25, 2000

50.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of A. Farnham Rankin

51.
Alison A. Rankin as Trustee under Irrevocable Trust No. 2, dated September 11,
2000, for the benefit of Elisabeth M. Rankin

52.
Alison A. Rankin as Trustee of the Alison A. Rankin Revocable Trust, dated
September 11, 2000

53.
The Trust created under the Agreement, dated December 20, 1993 for the benefit
of Matthew M. Rankin

54.
Scott Seelbach

55.
Margo Jamison Victoire Williams (by Clara Rankin Williams as Custodian)

56.
Trust created under the Agreement, dated June 1, 1995, between Chloe O. Rankin,
as Trustee, and Chloe O. Rankin, for the benefit of Chloe O. Rankin

57.
Trust created by the Agreement, dated June 17, 1999, between John C. Butler,
Jr., as trustee, and John C. Butler, Jr., creating a trust for the benefit of
John C. Butler, Jr.

58.
Clara Rankin Butler 2002 Trust, dated November 5, 2002

59.
Griffin Bedwell Butler 2002 Trust, dated November 5, 2002

60.
Elizabeth B. Rankin






--------------------------------------------------------------------------------





61.
Margo Jamison Victoire Williams 2004 Trust created by the Agreement, dated
December 10, 2004, between David B.H. Williams, as trustee, and Clara Rankin
Williams, creating a trust for the benefit of Margo Jamison Victoire Williams

62.
Helen Charles Williams 2004 Trust created by the Agreement, dated December 10,
2004, between David B.H. Williams, as trustee, and Clara Rankin Williams,
creating a trust for the benefit of Helen Charles Williams

63.
Helen Charles Williams (by David B.H. Williams as Custodian)

64.
Julia L. Rankin Kuipers

65.
Trust created by the Agreement, dated December 21, 2004 for the benefit of Julia
L. Rankin

66.
Thomas Parker Rankin

67.
Taplin Elizabeth Seelbach (by Scott Seelbach as Custodian)

68.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Taplin Elizabeth Seelbach

69.
Rankin Associates IV, L.P.

70.
Marital Trust created by the Agreement, dated January 21, 1966, as supplemented,
amended and restated, between National City Bank and Beatrice Taplin, as
Trustees, and Thomas E. Taplin, for the benefit of Beatrice B. Taplin

71.
Trust created by the Agreement, dated May 10, 2007, between Mathew M. Rankin, as
Grantor, and Mathew M. Rankin and James T. Rankin, as co-trustees, for the
benefit of Mary Marshall Rankin

72.
Trust created by Agreement, dated May 10, 2007, between Mathew M. Rankin, as
trustee, and James T. Rankin, creating a trust for the benefit of William
Alexander Rankin

73.
Trust created by the Agreement dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Isabelle Scott Seelbach

74.
Lynne Turman Rankin

75.
Jacob A. Kuipers

76.
2012 Chloe O. Rankin Trust

77.
2012 Corbin K. Rankin Trust

78.
2012 Alison A. Rankin Trust

79.
2012 Helen R. Butler Trust

80.
2012 Clara R. Williams Trust

81.
The David B.H. Williams Trust, David B.H. Trustee u/a/d October 14, 2009






--------------------------------------------------------------------------------





82.
Mary Marshall Rankin (by Matthew M. Rankin, as Custodian)

83.
William Alexander Rankin (by Matthew M. Rankin, as Custodian)

84.
Margaret Pollard Rankin (by James T. Rankin, as Custodian)

85.
Trust created by the Agreement, dated April 10, 2009, between Chloe R. Seelbach,
as trustee, creating a trust for the benefit of Chloe R. Seelbach

86.
Trust created by the Agreement, dated December 21, 2004, between Chloe R.
Seelbach, as trustee, and Claiborne R. Rankin, creating a trust for the benefit
of Thomas Wilson Seelbach

87.
Isabelle Seelbach (by Chloe R. Seelbach, as Custodian)

88.
Elisabeth M. Rankin

89.
A. Farnham Rankin

90.
Taplin Annuity Trust #1 of Beatrice B. Taplin dated June 18, 2011

91.
The Beatrice B. Taplin Trust/Custody dtd December 12, 2001, Beatrice B. Taplin,
as Trustee, for the benefit of Beatrice B. Taplin

92.
Ngaio T. Lowry Trust, dated February 26, 1998, Caroline T. Ruschell, Trustee

93.
Caroline T. Ruschell Trust Agreement dated December 8, 2005, Caroline T.
Ruschell as Trustee

94.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 and as amended,
Beatrice Taplin, Trustee

95.
Thomas E. Taplin Exempt Family Trust u/a dated January 21, 1966 amended, per IRC
1015(A) Dual Basis Sub-Account, Beatrice Taplin, Trustee

96.
Alfred M. Rankin Jr.-Roth IRA- Brokerage Account #*****

97.
John C. Butler, Jr.-Roth IRA- Brokerage Account #*****

98.
DiAhn Taplin

99.
BTR 2012 GST for Helen R. Butler

100.
BTR 2012 GST for Clara R. Williams

101.
BTR 2012 GST for James T. Rankin

102.
BTR 2012 GST for Matthew M. Rankin

103.
BTR 2012 GST for Thomas P. Rankin

104.
BTR 2012 GST for Chloe R. Seelbach

105.
BTR 2012 GST for Claiborne R. Rankin, Jr.






--------------------------------------------------------------------------------





106.
BTR 2012 GST for Julia R. Kuipers

107.
BTR 2012 GST for Anne F. Rankin

108.
BTR 2012 GST for Elisabeth M. Rankin

109.
The Anne F. Rankin Trust dated August 15, 2012

110.
Trust created by the Agreement, dated August 20, 2009 between James T. Rankin,
as Trustee, and James T. Rankin, creating a trust for the benefit of James T.
Rankin

111.
Thomas P.K. Rankin, Trustee of the trust created by agreement, dated February 2,
2011, as supplemented, amended and restated, between Thomas P.K. Rankin, as
trustee, and Thomas P.K. Rankin, creating a trust for the benefit of Thomas P.K.
Rankin

112.
Claiborne R. Rankin Trust for children of Julia R. Kuipers dated December 27,
2013 under Custody Agreement dated December 27, 2013 fbo Evelyn R. Kuipers

113.
2016 Anne F. Rankin Trust

114.
2016 Elisabeth M. Rankin Trust

115.
AMR Associates, LP

116.
Claiborne R. Rankin Trust for Children of Claiborne R. Rankin, Jr. dtd
08/26/2016 FBO Claiborne Read Rankin III

117.
Claiborne R. Rankin Trust for Children of Julia R. Kuipers dtd 12/27/2013 FBO
Matilda Alan Kuipers

118.
Claiborne Read Rankin III (by Claiborne R. Rankin, Jr., as Custodian)

119.
Matilda Alan Kuipers (by Julia R. Kuipers, as Custodian)

120.
Vested Trust for James T. Rankin, Jr. U/A/D December 4, 2015

121.
Vested Trust for Margaret Pollard Rankin U/A/D December 4, 2015

122.    Evelyn R. Kuipers (by Julia R. Kuipers, as Custodian)
123.    James T. Rankin, Jr. (by James T. Rankin, as Custodian)
124.    Thomas Wilson Seelbach (by Chloe R. Seelbach, as Custodian)
125.
The Trust created under the Agreement, dated January 11, 1965, as supplemented,
amended, and restated, between PNC Bank, as Co-Trustee, and Alfred M. Rankin,
Jr., as Co-Trustee, for the benefit of the grandchildren.

126.
Rankin Associates V, L.P.

127.
Rankin Associates VI, L.P.




